Citation Nr: 0913457	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen service connection for residuals of a right foot 
injury.

3.  Entitlement to service connection for residuals of a 
right foot injury. 

4.  Entitlement to service connection for cancer of the left 
vocal cord (claimed as throat cancer).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 through 
May 1954.  During that time, he served in Korea from 
September 1951 through August 1952 as a member of the 74th 
Engineer Company.  He was decorated with the National Defense 
Service Medal for his service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision and a 
June 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In January 2009, the Veteran appeared and provided 
testimony at a Board personal hearing in Washington, D.C. 
(also referred to as a Central Office hearing). 

The Board notes that the Veteran also filed a claim for 
service connection for tinnitus in November 2005.  This claim 
was granted in full by the RO in a March 2008 rating 
decision.  The Veteran also filed a February 2006 application 
seeking entitlement to a total disability rating based on 
individual unemployability.  This claim was denied by the RO 
in a May 2006 rating decision and was not appealed by the 
Veteran.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The evidence for and against the Veteran's claim for 
service connection for PTSD is in relative equipoise on the 
question of whether the Veteran engaged in combat with the 
enemy during active duty service.

2.  The diagnosed PTSD is consistent with the circumstances, 
conditions, or hardships of in-service combat. 

3.  A December 1981 RO decision denied service connection for 
a right foot disorder; notice of the decision was issued on 
December 9, 1981; and the Veteran did not enter a notice of 
disagreement with this decision within one year of mailing of 
notice of the decision.

4.  The evidence associated with the claims file subsequent 
to the December 1981 rating decision, when considered with 
previous evidence of record, relates to the factual issue of 
whether the Veteran's right foot injury was incurred in or 
aggravated by service, and raises a reasonable possibility of 
substantiating a claim for service connection for a right 
foot disorder. 

5.  The Veteran's currently diagnosed callous and 
osteoarthritis of the right foot is not related to any injury 
or disease during his active duty service, including right 
foot injury in service during combat.

6.  The Veteran's cancer of the left vocal cord was not 
chronic in service; was not continuous after service 
separation; and has not been shown to be etiologically 
related to any in-service injury or disease, including any 
in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  The December 1981 RO decision that denied service 
connection for a right foot disorder became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

3.  The additional evidence associated with the file since 
the RO's December 1981 decision that denied service 
connection for a right foot disorder is new and material, and 
the claim for service connection for a right foot disorder is 
reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).

4.  The Veteran's claimed right foot injury was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

5.  The Veteran's cancer of the left vocal cord was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete his claim for service connection 
for PTSD in a December 2005 notification letter.  Separate 
notification in this regard, with respect to his claim for 
service connection for throat cancer, was provided to the 
Veteran and his representative in a February 2007 
notification letter.  In March 2006, the Veteran was notified 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  After the Veteran was provided a reasonable 
period of time in which to respond, the issue of the 
Veteran's entitlement to service connection for PTSD was 
readjudicated by the RO in a February 2007 Supplemental 
Statement of the Case.  The Veteran's claim for service 
connection for throat cancer was adjudicated in a June 2007 
rating decision, following a similar reasonable period in 
which the Veteran was afforded an opportunity to respond to 
notice regarding that claim.

In the context of a claim to re-open a final decision on the 
basis of new and material evidence, the United States of 
Appeals for Veterans Claims (Court) has also held that the 
VCAA requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The veteran is thereby notified that 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to re-open 
his claim for service connection for a right foot injury in a 
separate November 2005 notification letter.  After a 
reasonable period in which the Veteran was provided an 
opportunity to respond, that issue was subsequently 
adjudicated in a February 2006 rating decision.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA medical center treatment records 
have been obtained.  The Board is aware that the RO has been 
unable to obtain most of the Veteran's service treatment 
records.  A January 2003 letter indicates that the Veteran's 
service records were "fire related" (that is, were 
destroyed in a 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri).

In its November 2005 notification letter, the RO notified the 
Veteran that his service records were fire-related, requested 
him to provide any service records in his possession, and 
requested him to complete NA Form 13055 to assist the RO in 
pursuing secondary service records.  Later that month, the 
Veteran returned a completed NA Form 13055 in which he 
provided his dates of service, organizations to whom he was 
assigned, and locations where he was rendered medical 
treatment during service.  In December 2005, the RO contacted 
the Personnel Information Exchange Service (PIES) and 
requested the Veteran's medical and dental service records.  
In January 2006, the RO was advised by PIES that the 
Veteran's service medical records could not be located.  In 
April 2008, the RO requested that the Veteran provide any 
additional information concerning the location of his service 
personnel records.  Although the Veteran responded in a July 
2008 VA Form 21-4138 that he was "working on getting more 
information," no additional information has been received 
from him concerning his service personnel records.
 
Given the efforts of the RO, the Board is fully satisfied 
that all necessary efforts have been made to obtain service 
treatment records in this case.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991) (holding that VA has a heightened 
obligation to explain findings and carefully consider the 
benefit-of-the-doubt rule where government records are 
presumed to be destroyed).  

The Board also notes that the Veteran has not been provided a 
VA examination to assess the nature and etiology of his 
throat cancer condition.  Under 38 U.S.C.A. § 5103A(d), a VA 
medical examination is to be afforded where such an 
examination "is necessary to make a decision on the claim."  
A VA examination is "necessary" where the evidence, after 
taking into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In this case, the record on appeal does not contain 
any competent medical opinions that relate the Veteran's 
throat cancer to any in-service injury, illness, or event.  
Under the circumstances, a VA examination to assess the 
nature and etiology of his throat cancer is not 
"necessary."  Overall, there is no evidence of any VA error 
in notifying or assisting the Veteran and his representative 
that reasonably affects the fairness of this adjudication.

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995). For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, the Board notes that, under 38 U.S.C.A. 
§ 1154(b), where a veteran engaged the enemy in combat during 
service, satisfactory lay evidence or other evidence that an 
injury or illness was incurred or aggravated in combat shall 
be accepted as sufficient proof of service connection, even 
where there is no official record of such incurrence or 
aggravation, if the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If such 
evidence is presented, a presumption of service connection is 
created that may be rebutted by clear and convincing evidence 
disproving the in-service incurrence or aggravation.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, 
38 U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service.  See Caluza, 7 Vet. App. at 507.

III.  Service Connection for PTSD

As set forth above, in order for service connection for a 
particular disorder to be established, the evidence of record 
generally must demonstrate that a disease or injury resulting 
in a current disability was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Claims for service connection for PTSD require medical 
evidence showing a diagnosis of the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or the veteran's 
experiences as a POW (in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service), the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of 38 U.S.C.A. 
§ 1154(b) must be resolved on a case-by-case basis.  The 
factual determination as to whether a veteran was engaged in 
combat with the enemy is a question to be decided by the 
reasonable doubt standard.  See VAOPGCPREC 12-99. 

Where VA determines that the veteran did not engage in combat 
with the enemy and was not a POW, or that the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed stressor.  In such 
cases, the record must contain service records or other 
credible evidence that corroborate the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines 
v. West, 
11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence 
cannot consist solely of after-the-fact medical evidence 
containing an opinion as to a causal relationship between 
PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by his unit in 
Vietnam, which, when viewed in the light most favorable to 
him, objectively corroborated his claim of having experienced 
rocket attacks during service.  The Court determined that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present during 
those attacks tended to suggest that he was in fact exposed 
to the attacks.  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).

In this case, the Veteran's post-service treatment records 
indicate that he was initially diagnosed with PTSD in 
September 2004 by treating psychiatrists at the VA Medical 
Center in Richmond, Virginia.  At that time, the Veteran 
exhibited symptoms which included difficulty falling and 
staying asleep, restricted affect, irritability, anger, 
difficulty concentrating, hypervigilance, exaggerated startle 
response, and isolative behavior.  The Veteran reported that 
he was exposed to various traumatic events during his service 
that involved actual or threatened death or serious injury 
and threat to the physical integrity of self and others.  The 
treating VA psychiatrists opined that the Veteran's PTSD 
diagnosis was related to his reported in-service stressors.

In a November 2005 VA Form 21-4138, the Veteran wrote that he 
was involved in combat during service in Korea from September 
1951 to August 1952.

At the January 2009 Board Central Office personal hearing in 
Washington, D.C., the Veteran credibly testified that he was 
attached to the 8th Engineer Combat Battalion stationed in 
Japan, and that during the Korean War he was subsequently 
transferred to the 74th Engineer Combat Battalion.  According 
to the Veteran's testimony, his unit participated in the 
Invasion of Inchon and was responsible for repairing and 
constructing roadways and bridges.  During that time, the 
Veteran and his unit were subjected to frequent sniper fire 
and artillery fire from the enemy.  In his testimony, the 
Veteran also related instances in which he and his unit were 
ordered to conduct a "sweep" of neighboring villages to 
locate enemy snipers.  The Veteran testified that he did 
engage the enemy in combat and returned enemy fire.

The Veteran's personal hearing testimony is consistent with, 
and supported by, the nature of his established military 
duties and military unit history.  A unit history relating to 
the 8th Engineer Battalion corroborates the Veteran's 
testimony that the battalion was dispatched to Korea in July 
1950.  It further confirms that the 74th Engineer Company was 
also dispatched to Korea in August 1950 and served in all 
Korean War campaigns.  Excerpts from a declassified December 
1950 Command Report discuss the combat tactics employed by 
the enemy during the Korean War.  Most notably, the report 
observed that the enemy generally attacked UN Forces when 
they were on the move, employing the theory that a moving 
force was less able to defend itself.

Based upon the evidence of record, the Board finds that the 
evidence for and against the Veteran's claim for service 
connection for PTSD is in relative equipoise on the question 
of whether the Veteran engaged in combat with the enemy 
during active duty service.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran engaged in combat with the enemy 
during active duty service; therefore, the in-service 
stressful event of combat is established.  The Board finds 
that the evidence in the record establishes that the Veteran 
served in the Korean War as a combat engineer, and during 
that time, was subjected to enemy sniper fire and artillery 
attacks and engaged the enemy in combat.  

The Board further finds that the currently diagnosed chronic 
PTSD is consistent with the circumstances, conditions, or 
hardships of in-service combat stressors.  The medical 
opinion evidence includes the September 2004 opinion by 
treating psychiatrists at the VA Medical Center in Richmond, 
Virginia, the currently diagnosed PTSD was related to his 
reported in-service stressors.  Under 38 U.S.C.A. § 1154(b), 
the Veteran has therefore established a presumption that his 
PTSD is related to his active duty service.  There is no 
evidence in the record which casts doubt on the presumption 
that the Veteran's PTSD was incurred as a result of his 
participation in combat during active duty service.  There is 
also no competent medical evidence that contradicts the 
conclusion that the Veteran's PTSD is related to such combat.  
This presumption is not rebutted by clear and convincing 
evidence in the record.  Accordingly, the Board finds that 
service connection is warranted for PTSD.  

IV.  Reopening Service Connection for Right Foot Disorder

A.  New and Material Evidence

In this case, the Board observes that the Veteran filed an 
original claim for service connection for a right foot injury 
in March 1981.  That claim was denied in a December 1981 
decision letter issued by the RO in New York, New York.  At 
the time of this decision, the record before the RO consisted 
of March 1981 private treatment records that pertained to 
treatment for alcohol abuse and high sodium levels.  As bases 
for its denial, the RO concluded that the evidence before it 
at that time did not show that the Veteran's claimed right 
foot disorder was incurred in or aggravated by service.

The Veteran did not file either a notice of disagreement 
within one year of mailing of notice the rating decision in 
December 1981.  In the absence of a timely filed appeal, the 
RO's December 1981 rating decision is final under 38 U.S.C.A. 
§ 7105(c).  

In August 2003, the Veteran requested VA to reopen service 
connection for a right foot disorder.  The question for the 
Board is now whether new and material evidence in support of 
the Veteran's claim has been received by the RO since the 
issuance of that final decision.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In support of his August 2003 request to reopen, the Veteran 
submitted treatment records from the VA Medical Center that 
relate to medical care provided for reported symptoms in his 
right foot from May 1997 through August 2005.  He has also 
provided a September 2005 lay statement from a serviceman 
with purported knowledge of the Veteran's claimed in-service 
right foot injury.  In February 2008, the Veteran also 
underwent a VA examination to assess the nature and etiology 
of his reported current right foot symptoms.  These records 
were not before the RO at the time of its December 1981 
decision.  The Board finds that they now raise the reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a right foot disorder as they pertain to the 
unestablished fact of in-service foot injury.

For all of the above reasons, the Board has determined that 
new and material evidence has been received, and that service 
connection for a right foot injury should be reopened.  This 
claim will next be addressed by the Board on a de novo basis, 
an action that will not prejudice the Veteran in light of the 
ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).



B.  Service Connection for Right Foot Injury

The earliest relevant post-service treatment record relates 
to treatment that was provided at the VA Medical Center from 
May 1997 to September 1997 for complaints of a painful right 
callous on the Veteran's right foot.  These treatment records 
do not relate the Veteran's callous to any in-service foot 
injury.  Subsequent treatment records from the VA Medical 
Center reflect that the Veteran received regular treatment in 
the Podiatry Department for routine foot care through July 
1998.

In October 2004, the Veteran was referred to the Podiatry 
Department for diabetic foot care.  At that time, the Veteran 
reported pain that was caused by an ingrown toenail and 
stated that he had been experiencing recurring problems with 
calluses, pain, and edema in his right foot since a "serious 
foot injury while in Korea."  A neurological examination of 
the Veteran's right foot revealed an absence of sensation in 
the fifth toe, but an otherwise normal examination.  A 
dermatological examination revealed dry and flaky skin on the 
right foot and ankle.  No open lesions were noted.  An area 
of hyperkeratosis was noted on the fifth toe.  The Veteran's 
toenails were noted as being thick and yellow.  There were no 
gross bony deformities.  Based upon the examination, the 
Veteran was diagnosed with onychomycosis and tyloma.  Neither 
of these diagnosed disorders was related to the Veteran's 
active duty service.

In August 2005, the Veteran returned to the Podiatry 
Department complaining of a small wart-like lesion located on 
the medial aspect of his right foot.  He reported pain which 
he rated as a one on a pain scale of ten.  The lesion was 
excised.  No etiological opinion was provided as to the 
origin of the lesion.  Four days later, the Veteran returned 
with a soft tissue mass on the medial aspect of his right 
foot.  He denied any specific trauma to his right foot and 
reported that the lesion began one month ago and had been 
increasing in size.  A neurological examination revealed that 
the protective threshold was intact.  An orthopedic 
examination revealed no gross deformities.  A dermatological 
examination revealed a small open lesion, 4 millimeters in 
diameter, on the medial aspect of the right foot.  X-rays of 
the Veteran's right foot revealed a possible soft tissue 
ulcer located along the lateral right forefoot.  No acute 
fracture or dislocation was revealed.  Interestingly, the 
August 2005 treatment note indicates the possibility that the 
x-rays revealed a foreign body that was superficially located 
at the area of the lesion.  No opinion was rendered as to the 
etiology of the Veteran's soft tissue ulcer or the suspected 
foreign body revealed by the x-rays.

In September 2005, the Veteran submitted a lay statement 
provided on his behalf by a serviceman who purported to have 
knowledge of the Veteran's in-service right foot injury.  
According to the serviceman's statement, the Veteran was 
removing his boots in his unit's camp when the camp came 
under machine gun fire.  The serviceman wrote that the 
Veteran ran to the nearest crater and jumped into the crater 
to seek protection from the incoming gunfire.  The serviceman 
related that upon jumping into the crater the Veteran 
experienced a sudden, sharp pain in his right foot.  The 
serviceman next recalled that, after the enemy gunfire 
ceased, the Veteran felt another sharp pain in his right 
foot, looked down, and saw blood oozing from a cut on the 
bottom of his foot which had been caused by a piece of metal.  
Interestingly, the serviceman states that he has "known [the 
Veteran] for several years" and that as of the date of the 
statement, the Veteran suffered from severe lameness and 
swelling of his right foot.

In December 2005, the Veteran returned to the VA medical 
center and reported that he had suffered a wound on his right 
foot during his service in Korea.  The treatment record notes 
that he further stated that his foot had not been the same 
since his reported in-service injury, and that he wants some 
kind of recognition for this matter.  On examination, the 
Veteran denied any intense pain or history of trauma.  No 
calluses, open lesions, or limitations of range of motion 
were noted.

In February 2008, the Veteran underwent a VA examination of 
his right foot.  At that time, he reported an in-service 
injury which occurred in May 1951, in which his unit's camp 
came under fire.  The Veteran related that he ran barefoot to 
the nearest crater to seek shelter from the enemy gunfire and 
jumped into the crater.  Although the examiner noted that the 
Veteran was unable to recall many details from the incident, 
the Veteran reported that he stepped on a piece of shrapnel 
and that his right foot was bleeding when he climbed out of 
the crater.  According to the Veteran, he received treatment 
for this injury at the Battalion Aid Station and was 
evacuated the next day to a military hospital in Pusan, 
Korea.  He further reported that his right foot wound was 
surgically debrided and that he was required to be non-weight 
bearing for approximately three months while recuperating 
from his injury.  The Veteran stated that, following his 
service, his right foot wound prevented him from pursuing 
interests in semi-pro baseball and that he was instead 
required to seek a career in construction as a porter.  
According to the Veteran, this work required him to be on his 
feet all day and caused increasing foot pain, swelling, and 
inability to walk.  The Veteran reported that he continued to 
experience right foot pain at the bottom of his foot along 
with swelling, redness, fatigability, weakness, and lack of 
endurance throughout the foot.  He reported that he 
experience flare-ups of right foot pain approximately twice 
per week, and that these flare-ups were brought about by use 
of the foot.  The Veteran claimed that these flare-ups of 
pain prevented him from driving, shopping, or performing his 
household chores, and limited standing to a few minutes or 
less and walking to distances of one block or less.

A physical examination of the right foot in February 2008 
revealed pain while walking, trace right ankle swelling, pain 
with movement and palpation of the toes, top of the foot, and 
soles of the foot.  The Veteran reported difficulty with 
weight bearing on his right foot due to pain.  Generalized 
weakness was noted, along with callosity that was caused by 
abnormal weight bearing.  The examiner noted no scars on the 
bottom of the right foot.  X-rays of the right foot revealed 
moderate osteoarthritis of the first toe, calcaneal 
enthesophyte possibly originating from the medial, anterior, 
and inferior aspect of the calcaneus, and a small lymph node.  
No fractures or dislocations were revealed, and there was no 
evidence of retained shrapnel or other foreign body in the 
right foot.

Based upon the examination, the Veteran was diagnosed with a 
right foot callous and osteoarthritis of the first metatarsal 
of the right foot.  Based upon a review of the Veteran's 
claims file, the examiner opined that there was no evidence 
of any consistent complaints of problems or treatment 
following the reported in-service injury.  The examiner 
further noted that the post-service treatment records 
revealed treatment consistent with onychromycosis, 
onychocrytosis, and right foot callous, but that there was no 
mention of any in-service right foot injury.  The examiner 
also addressed the September 2005 lay statement which 
asserted that the Veteran suffered of severe lameness and 
swelling of the right foot.  In this regard, the examiner 
noted that there were not clinical findings of the VA 
examination consistent with the reported in-service foot 
injury.  With regard to the Veteran's right foot callous, the 
examiner was careful to distinguish that the callous was 
located on the side of the Veteran's foot and, moreover, that 
the callous was not analogous to scar tissue.  With regard to 
the Veteran's diagnosed right foot arthritis, the examiner 
offered the opinion that the right foot disorder was not due 
to the Veteran's stepping on a piece of shrapnel during 
military service, but was most likely an affect of aging. 

The Board has reviewed the above evidence and notes that the 
Veteran was first treated for right foot symptoms in 1997, 
approximately 43 years after his discharge from service.  As 
observed by the VA examiner in his February 2008 report, the 
post-service treatment records do not reflect any consistent 
complaints of symptoms or treatment following service and do 
not mention the in-service injury reported by the Veteran.  
The serviceman's assertion in his September 2005 lay 
statement that the Veteran suffered of severe lameness and 
swelling in the foot is outweighed by the post-service 
treatment records and the findings of the February 2008 VA 
examination.

The post-service treatment records also do not reflect any 
current right foot symptomatology or disorder that is 
consistent with the type of in-service injury being reported 
by the Veteran.  Moreover, to the extent that the record 
demonstrates a current right foot disorder, the record does 
not contain a competent medical opinion that any such 
disorders are etiologically related to an in-service injury 
or disease.  

The Board notes the Veteran's brief treatment in August 2005 
for a lesion on the medial aspect of his right foot, however, 
this injury has not been established as being etiologically 
related to an in-service injury or illness.  The Board is 
also mindful of the August 2005 x-ray which was initially 
interpreted as revealing a possible foreign body that was 
superficially located on the medial aspect of his right foot.  
Subsequent February 2008 x-rays of the Veteran's right foot, 
however, did not reveal the presence of any shrapnel or any 
other foreign body.  The February 2008 VA examination 
revealed diagnoses of a callous located on the side of the 
Veteran's right foot and osteoarthritis of the first 
metatarsal on the Veteran's right foot.  Based upon a medical 
history provided by the Veteran, a physical examination of 
the Veteran's right foot, and a review of the claims file, 
the examiner concluded that these disorders were not related 
to the Veteran's service.

The only other evidence of record supporting the Veteran's 
claim is his own lay opinion, expressed at his January 2009 
Central Office hearing, and the assertions contained in the 
September 2005 lay statement provided by the Veteran's fellow 
serviceman that the current right foot disorder is related to 
a foot injury in service.  These contentions do not 
constitute competent opinions establishing a relationship 
between any of the Veteran's post-service right foot symptoms 
to an in-service injury.  See Buchanan v. Nicholson, 451F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that service connection may not 
be predicated on lay assertions of medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, neither the Veteran nor the serviceman have 
been shown to possess the requisite medical training, 
expertise or credentials necessary to render either a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, these lay opinions do not constitute competent 
medical evidence and lack probative value as to the matter of 
medical diagnosis and causation.  See Espiritu v. Derwinski, 
2 Vet. App. 482 (1992) (holding a veteran is not competent to 
offer opinions on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a right foot 
injury, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 

V.  Service Connection for Cancer of the Left Vocal Cord

In the Veteran's January 2007 claim seeking service 
connection for throat cancer, the Veteran contends that this 
condition was caused by "exposure to environmental hazards 
while serving in the Korean War."

Post-service VA Medical Center treatment records reflect that 
the Veteran first complained of voice hoarseness and pain 
upon swallowing in July 2006.  At a follow-up treatment in 
August 2006, the Veteran reported that he had been 
experiencing voice hoarseness for approximately two months.

In November 2006, the Veteran underwent an esophagoscopy and 
microscopic study which revealed an invasive keratinizing 
squamous cell carcinoma in the left vocal cord.  No etiology 
opinion was provided as to the origin of the discovered 
carcinoma.

Subsequently, the Veteran declined chemotherapy treatment; 
however, he did undergo radiation treatment from December 
2006 through February 2007.  During the course of this 
treatment, the Veteran reported ongoing symptoms which 
included sore throat, difficulty swallowing, and hoarseness 
of voice.  The Veteran's chemotherapy treatment records also 
do not contain an opinion as to the etiology of the Veteran's 
carcinoma or make reference to any in-service exposure to 
herbicides or other environmental hazards.

Subsequent VA medical center records pertaining to treatment 
for the Veteran's carcinoma through September 2007 also do 
not contain an etiology opinion, nor do they make reference 
to an in-service injury or illness, or in-service exposure to 
herbicides or chemicals.

The Board has reviewed the above evidence and notes that the 
Veteran has been diagnosed with a squamous cell carcinoma in 
the left vocal cord; however, the record does not contain any 
competent medical opinion evidence linking the Veteran's 
carcinoma to any in-service injury or disease.  The only 
evidence of record supporting the Veteran's claim is his own 
assertion, set forth in his January 2007 claim, that his 
throat cancer was caused by in-service exposure to 
environmental hazards.  The Veteran's contention in this 
regard is rebutted by the absence of any competent medical 
opinions that establish a relationship between the Veteran's 
carcinoma and any in-service injury, illness, or event.  See 
Buchanan, 
451 F.3d at 1336-7 (Fed. Cir. 2006).
 
The United States Court of Appeals for Veterans Claims has 
consistently held that service connection may not be 
predicated on lay assertions of medical causation. See 
Grottveit, 5 Vet. App. at 92-93 (1993).  In the present case, 
the Veteran has not been shown to possess the requisite 
medical training, expertise or credentials necessary to 
render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnosis and causation.  
See Espiritu, 2 Vet. App. 482 (1992) (holding a veteran is 
not competent to offer opinions on medical diagnosis or 
causation).

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for throat cancer, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of 


positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is granted.

New and material evidence has been received, service 
connection for residuals of a right foot disorder is 
reopened.

Service connection for residuals of a right foot injury is 
denied.

Service connection for cancer of the left vocal cord (claimed 
as throat cancer) is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


